Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         
                                                  
                                                       Response to Amendment
Based on applicant’s amendment, filed on 6/27/2022, see page 2 through 12 of the remarks, also telephone interview on July 11, 2022, with respect to cancellation of claims 2, 14-15, 19, and amended claims 1, 3-4, 6-8, 10 and 16-17, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(f); 35 U.S.C.112, second; 35 U.S.C. 101, rejections and rejection of 103(a) for claims 1, 3-13 and 16-18, are hereby withdrawn.    
             The claims 1, 3-13 and 16-18 now renumbered as 1-15 are allowed.  


                                                  EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Chien-hung Yu, Reg No. 74,923), on July 11, 2022, without traverse.

           The amended claims 1, 3-4, 6-8, 10 and 16-17 as follows: 
          Cancel claims 2, 14-15 and 19.

           Claim 1. (Currently Amended) An information processing device comprising:
           a processor, configured to:
           	perform layout analysis on an input image and acquire a plurality of regions from the input image, wherein the plurality of regions comprise a plurality of text regions;
           	detect a feature from each of the plurality of text regions, wherein the feature is in a first text region, and wherein the feature indicates that at least two of the plurality of text regions are continuous, and the feature is a character code obtained by performing character recognition on a specific image positioned at a beginning or an end of a text line contained in the first text region;
           combine the first text region with an adjacent text region adjacent to the first text region to generate a combined region; and 
           perform character recognition on the combined region to obtain a character recognition result.
           Claim 2. (Cancelled)
           Claim 3. (Currently Amended) The information processing device according to Claim [[2]] 1, wherein 
           in a case in which the specific image is positioned at the beginning of the text line, the processor combines the first text region containing the specific image with a text region adjacent to a left edge of the first text region containing the specific image, and
           	in a case in which the specific image is positioned at the end of the text line, the processor combines the text region containing the specific image with a text region adjacent to a right edge of the first text region containing the specific image.
           Claim 4. (Currently Amended) The information processing device according to Claim [[2]] 1, wherein 
           the specific image is an image expressing a predetermined delimiter character.
           Claim 6. (Currently Amended) The information processing device according to Claim 1, wherein the specific image is included in the first text region.
           
           Claim 7. (Currently Amended) The information processing apparatus according to Claim [[6]] 1,wherein
           	in a case in which the character code is positioned at the beginning of the text line, the processor combines the first text region containing the character code with a text region adjacent to a left edge of the first text region containing the character code, and
           	in a case in which the character code is positioned at the end of the text line, the processor combines the text region containing the character code with a text region adjacent to a right edge of the first text region containing the character code.
           Claim 8. (Currently Amended) The information processing device according to Claim [[6]] 1, wherein 
           the character code is a code expressing a predetermined delimiter character.
           Claim 10. (Currently Amended) The information processing device according to Claim 1, wherein 	the plurality of regions include an image region other than the plurality of text regions, and
           the specific image is contained in the image region.
           Claims 14 and 15. (Cancelled)
           Claim 16. (Currently Amended) The information processing device according to Claim [[14]] 10, wherein 
           the character code is a code expressing a predetermined leader symbol.
           Claim 17. (Currently Amended) The information processing device according to Claim [[15]] 11, wherein 
           the character code is a code expressing a predetermined leader symbol.
           Claim 19. (Canceled)


                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to acquisition unit performs layout analysis on image information and acquires multiple regions. The detection unit detects a feature indicating that regions are continuous from each of the multiple regions acquired by the acquisition unit. The combination unit combines adjacent regions in a case in which the feature is detected by the detection unit.
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Jacobs and Bloomberg), Jacobs reference is directed to optical character recognition (OCR), and more specifically, to OCR software that improves the processing of documents imaged by low resolution devices, and Bloomberg reference is directed to a method of automatic text processing. In particular, the present invention relates to an automatic method of identifying sentence boundaries in a document image without performing character recognition. But neither Jacobs nor Bloomberg teach or suggest, among other things, “wherein the feature is in a first text region, and wherein the feature indicates that at least two of the plurality of text regions are “continuous”, and the feature is a character code obtained by performing character recognition on a specific image positioned at a “beginning or an end” of a text line contained in the first text region; “combine the first text region with an adjacent text region” adjacent to the first text region to generate a combined region; and perform character recognition on the combined region to obtain a character recognition result”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Jacobs and Bloomberg) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
July 15, 2022